DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 3, and 4, :  “a first extraction unit”, and
Claims 1, 2, and 4:  “a second extraction unit”, and
Claims 1, 4, and 5:  “Claim SSS:  “a removal unit” 
Claim 6:  “first selection unit” 
Claim 8:  “second selection unit” 
Claim 9:  “a pulse compression unit” 
Claim 9:  “a synthetic aperture processing unit” 
Claim 10:  “a transmission unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12  rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed towards a “signal processing device;” claim 11 which is directed towards “a signal processing method … performing deconvolution”; and claim 12 which is directed towards “a non-transitory storing medium … causing a computer to perform an extraction step…”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).  Below, Claim 1 will be analyzed using MPEP § 2106 criterion.  
Regarding Step 2A, prong 1 of the MPEP § 2106:  Claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
“to perform deconvolution on a cross-correlation function of a reference signal and a reception signal, and an autocorrelation function of the reference signal, and 
to extract a channel response to the reference signal;
a second extraction unit configured to extract a main channel response associated with the reference signal from the channel response; and
a removal unit configured to reconstruct a signal by performing convolution on the reference signal and the main channel response, and to remove the reconstructed signal from the reception signal”.  

Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has the following elements for consideration:  
“A signal processing device comprising: a first extraction unit configured…”  
The published specification in paragraph 0087 of the present application does disclose multiple computer programs to perform the cited functions.  The specification also includes a radar transmitter and a radar receiver to process reflected radar waves, but these features are not included in the claim.  As such, the claim merely require the presence of a data table related to radar returns, and the data can be processed by a generic computer using computer code and memory storage.  These additional limitations, while not abstract, simply requires pre-solution data gathering which can be performed by a generic computer.  These steps are considered extra-solution activity that do not amount to an inventive concept because the activity is well-understood or conventional.  
Thus, the product of this invention appear to be a “signal processing device” based on processing and calculating numbers in a database to provide a reconstructed signal to remove from the reception signal.  Each element considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  As such, claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application.
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to significantly more than the exception. Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any radar receivers, databases, libraries, or files of any type.  Claim 1 does not require that the resulting signal is used in any practical application.  Claim 1 as a whole, looking at the 
Regarding claims 2 - 10, all of the claim elements of dependent claims 2-10 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. While claim 10 requires a “transmission unit”, this can be reasonably interpreted as the digitally created “chirped pulse” in a computer that can be transmitted or sent as a file to another computer.  The “chirp pulse” could reasonable be construed as the “reference signal” in a digital format.  The transmitted “chirp pulse” is neither mixed with a carrier frequency nor required to be radiated at an antenna. 
Conclusion
The following prior art made of record are considered the closest art of record, but they were insufficient to reject the claims under 35 USC § 102 or 103:
6,781,540	MacKey, et al: Radar system having multi-platform, multi-frequency and multi-polarization features and related methods.  
2011/0105930	Thiagaragan, et al: True ECG measurement during cardio pulmonary resuscitation by adaptive piecewise stitching algorithm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648